6 So.3d 108 (2009)
Wilbert Posey THOMPSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4696.
District Court of Appeal of Florida, Fourth District.
April 1, 2009.
Wilbert Posey Thompson, Sneads, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the summary denial of appellant's rule 3.850 motion, untimely filed in a criminal case in which the conviction and sentence became final in 2000.
We note that one of appellant's issues concerned whether his conviction in this case and in a 1999 case qualified him for *109 habitual felony offender sentencing in his subsequent 2005 case. This affirmance is without prejudice to his filing a rule 3.800(a) motion in his 2005 case, alleging, if he can, that the record in the 2005 case will demonstrate that the requisite convictions necessary to sentence him as a habitual felony offender do not exist. Bover v. State, 797 So.2d 1246, 1247 (Fla.2001).
FARMER, TAYLOR and MAY, JJ., concur.